J



    r '



                                                                ~~~~
                                                   ,t
                                                    ,;,

           i
           2
           3
          .q

           5

           b                             U1vITED STATES DISTRICT COURT
          .7                           CENTRAL DISTRICT OF CALIE012NIA
           8
               LT~IITED STATES OF AMERICA,

                                                                                           ~ - ~~~-~
           9
                                                                          ~Q
          10                                  Plaintiff,        CASE NO. ~1 ~
          11                           v.
          12      ~~~~~ ~~~Q                   ~~-~              ORDER OF DETENTION
                                                          t
          13
          14                                  Defendant:
          15

          16                                                     I.
          17       A.() On motion ofthe. Government in a case allegedly involving:
          18           '1. (.~ )    a crime of~violence.
          19            2.()        an offense with maximum sentence oflife imprisonment or death.
          20            3.() a narcotics or controlled substance offense with maximum sentence
          21                        often or more years .
          22           4.()         any felony -where the defendant has been convicted oftwo or more
          23                        prior offenses described above.
          24           5.() any felony that is not otYierwise a cxime of violence that involves a
          25                        minor victim, or possession or use ofa firearm or destructive device
          26                       ~~ or any other dangerous weapon, or ~a failure to register under 18
          27                        U.S.0 § 2250.                                               ~              .
          28       B.()       On motion by the Gove~'nment /()on Court's own motion, in a case

                                         ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

               CR-94(06/07)                                                                         ~ Page 1 of4
r




                                allegedly involving:
         2             O.       On the.further allegation by the Government of:
         3              1.()       a serious risk that the defendant will flee.
         4             2. (~)      a serious risk~that the defendant will:
         5                  a.Oobstruct or attempt to obstructjustice.
      6                     b:()threaten, injure, or intimidate a prospective ~ witness or juror or
      7                            attempt'to do so.                       ~.
      8            C. The Government ~is/(~} ~s not entitled to a rebuttable presumption that no
      9                condition or combination ofconditions will reasonably assure the defendant's
     10                appearance as~required and the safety ofany person or the community.
     11
     12                                                         I~
     13           A.(~          The Court finds that no condition or combination of conditions will
     14 .                       reasonably assure:
     15                1. ~        the appeaxance ofthe defendant as.required.
    16                      O      and/or      ~                                                           .
    17                2.() the safety ofany person or the community.                            ~   .
    18            B:() The Court finds that the defendant has not rebutted by sufficient
    19                        evidence to the contrary the presumption provided by statute. . ~ ,
    20
    21                                                         I11_
    22           The Court has considered:
    23           A. the nature and circumstances ofthe offenses)charged, including whether the
    24                offense is a crime ofviolence, aFederal crime ofterrorism,or involves arrminor
    25                victim or a controlled substance, firearm, explosive, or destructive device;
    26~          B. the weight of evidence' against the defendant;
    27           C. the history anal characteristics ofthe defendant;,and
    28           D. the nature and seriousness ofthe danger to any person or to the community.

                                       ORDER OF AETEIVTION AFTER HEARING(18 TJ.S.C. §3142(1))

             CR-94(06107)                                                                               Page 2 of
     1                                                       ~.

     2         The Court also has considered all the evidence adduced at the hearing and the
     3          arguments and/or statements of counsel, and the Pretrial Services
     4         Reportlrecomrnendation.
     5
     6                                                        V.
. ~            The Court bases the foregoing findings) on the following:
     8         A.() As to flight risk:
 9
 10
 11
 12
 13
14
1s
16            B.() As to danger:
17
18
19
20
21
22
23
24
25           A.() The Court finds that a serious risk exists that the defendant will:
26                      1.()obsiruct or atterript to obstruct justice.
27                      2.()attempt to/(~)threaten, injure or intimidate a witness or juror.
28

                                    ORDER OF DETENTION AFTER BEARING(X8 II.S.C. §3142(1))

         CR-94(06/07)                                                                       Page 3 of4
,,,   ,
_     ,. •,




                     1        B. The Court bases the foregoing findings)on the following:
                    2
                    '
                    3
                    4

                    5

                    6

                    7

                   8

                   9
                10

                11           A.IT I~ THEREFORE ORDERED that the defendant be detained prior to trial.
                12           B. IT IS FURTHER ORDERED that the defendant be committed to the custody
                13               ofthe Attorney General for confinement in a corrections facility separate,to '
              . ~q.              the. extent practicable, from persons awaiting or serving sentences or being
                15               held in custody pending appeal.
               16           G IT IS FURTHER ORDERED that the defendant be afforded reasonable
               X7               opportunity for private consultation with counsel.
               18          D.IT IS FURTHER.ORDERED that, on order ofa Court ofthe United States
               19               or on request ofany attorney for the Government,the person in. charge ofthe
               20               corrections facility in which the defendant ~s;confined deliver the defendant
              2X                to a United States marshal for the purpose ofan appearance in connection
              22                with a~court proceeding.
              23

              24
                                                                                                          r
              25
                                            (  /G~                                          ~~
              26 DATED:                     `~ l I                            ~                       ~       ~           ,
                                                                    IJhTITED STATES                GISTR:A.TE JUDGE
              27
              28                                                                                                              ~,


                                              ORDER OF DETEAT'PION AFTER HEARING(18 U.S.C. §3142(1))

                      CR-94(06/07)                                                                            Page 4of4
